Opinion by
White, P. J.
*160May 7, 1890.
§104. Jurisdiction of county court; “ amount in controversy; ” value of property where foreclosure of lien on is sought, is. This was a suit brought by Schwartz against M. A. Munroe and wife in the county court to recover the amounts due upon three several promissory notes aggregating an amount over $500, and also to foreclose two chattel mortgages on two lots of sheep aggregating over two thousand three hundred head. He also sued out a writ of sequestration to sequestrate the sheep included in both mortgages, and one thousand and fifty-eight were seized by the officer under said writ, but were replevied by the defendants, who were required to execute a replevin bond in the sum of $2,116. In his affidavit for the writ of sequestration the plaintiff swears that the two thousand three hundred head of sheep are worth fifty cents per head, which would make their aggregaté value $1,150. This latter sum is beyond the jurisdiction of the county court. “The matter in controversy was not only the debt, but the security given for its payment. The litigation comprehended as well the subject-matter of the mortgage as the debt.” [Marshall v. Taylor, 7 Tex. 235; Lane v. Howard, 22 Tex. 7.] The amount in controversy being more than $1,000, the county court had no jurisdiction to try the case. We have no jurisdiction to adjudicate the rights of the parties on appeal under the circumstances, but have the right to reverse and remand the case for disposition in the county court, which is done.
Reversed and remanded.